• HOFFMAN, District Judge.
The claim in this case was confirmed by the board, an appeal having been taken on the part of the United States, but the cause has been submitted to' this court without argument, or the suggestion, on the part of the appellant, of any objection to the validity of the claim. The claimant, and those under whom he derives title, appear to have been in possession of the premises in question for nearly twenty years; and though the original title delivered to the interested party has been recently lost, we agree with the board in considering the secondary evidence of its contents as sufficient. In all these cases, the evidence from the archives is perhaps even more satisfactory than that afforded by the production of an alleged original title; for the facilities for the commission of a forgery of this single paper axe far greater than are offered for the perpetration of the same crime, when numerous documents have to be forged and subsequently introduced among the archives. A list of the latter has long since been made, and no new- expediente could now be placed amongst them without imminent risk of detection. In this case the record of the pro*884ceedings is full and minute, and the character of the documents and the number of the signatures afford intrinsic evidence of genuineness. If to this be added the fact of long continued possession, from a date anterior to the provisional grant, we are unavoidably led to the conclusion that the grant must have issued at the time and in the terms alleged by the claimant. We think a decree of confirmation should be entered.
[The case was subsequently heard iipon objections to survey. See Cases Nos. 16,181-16,183. The final decree locating the claim was affirmed in 1 Wall. (68 U. S.) 582.]